Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3, and 5 are currently amended.
Claims 4 and 5 are previously presented.
Claim 2 is canceled.
103 claim rejections are withdrawn based on applicant’s amendments/arguments. 
Claims 1 and 3-6.
Allowable Subject Matter
Claims 1 and 3-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Lee (NPL: Disturbance Adaptive Steering Wheel Torque Control for Enhanced Path Tracking of Autonomous Vehicles) discloses a motor control apparatus that controls driving of an electric motor for steering angle control, the motor control apparatus comprising: a processor programmed to generate a manual steering command value using a steering torque; calculate a summed angle command value by adding the manual steering command value to an automatic steering command value; perform angle control of an electric motor based on the summed angle command value; calculate a basic torque command value based on the summed angle command value; estimate an estimated disturbance torque other than a motor torque of the electric motor applied to an object driven by the electric motor, the estimated disturbance torque including the steering torque, a road surface load torque, and a friction torque, and correct the basic torque command value based on the estimated disturbance torque. Koyama (JP2008273226) discloses wherein a road surface load torque is calculated using a virtual spring damper load and a high frequency component of the estimated disturbance torque having a frequency higher than a predetermined frequency. And wherein the road surface load torque is one of (i) a value obtained by subtracting the steering torque from a high frequency component of the estimated disturbance torque having a frequency higher than a predetermined frequency and (ii), a value obtained by subtracting the steering torque and the friction torque from the high-frequency component of the estimated disturbance torque. Minaki (U.S. Publication No. 20170274928) discloses wherein the manual steering command value is generated using one of (i), a value obtained by subtracting the steering torque from the estimated disturbance torque and (ii) a value obtained by subtracting the steering torque and the friction torque from the estimated disturbance torque. 
None of the prior art of record, either individually or in combination, teaches: A motor control apparatus that controls driving of an electric motor for steering angle control, the motor control apparatus comprising: a processor programmed to generate a manual steering command value using a steering torque; calculate a summed angle command value by adding the manual steering command value to an automatic steering command value; perform angle control of an electric motor based on the summed angle command value; calculate a basic torque command value based on the summed angle command value; estimate an estimated disturbance torque other than a motor torque of the electric motor applied to an object driven by the electric motor, the estimated disturbance torque including the steering torque, a road surface load torque, and a friction torque, correct the basic torque command value based on the estimated disturbance torque; and use the estimated disturbance torque as an input of an equation of motion of a reference model to generate the manual steering command value, the reference model being an inertia model including a portion of a column of a steering system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664